Citation Nr: 0723676	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
urethral stricture with chronic renal insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1971 to 
July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2003 decision by the RO in Columbia, South 
Carolina, which increased the rating for the veteran's 
urethral stricture with chronic renal insufficiency from 10 
to 30 percent retroactively effective from August 1, 2003, 
the date of receipt of his claim for a higher rating for this 
condition.  He wants an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

In his April 2004 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a local Decision Review 
Officer (DRO).  A hearing was scheduled for October 2004, but 
the veteran failed to appear for it.  Accordingly, his 
request for a hearing is deemed withdrawn.  Cf. 38 C.F.R. § 
20.704(d) (2006).

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

Initially the Board notes that, during the pendency of this 
appeal, on March 3, 2006, the U. S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
addressed the provisions of the Veterans Claims Assistance 
Act (VCAA) in situations, as here, where the veteran has 
filed a claim for a higher rating for a service-connected 
disability.  According to the Dingess holding, the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim - including the downstream degree of 
disability and effective date of the disability.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance of an August 2003 VCAA notice letter 
that explained the general requirements to substantiate it, 
and also set forth an explanation as to the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
And although he also has been apprised of the type of 
information and evidence required to receive a higher rating 
for his disability (i.e., the degree of disability element), 
he has not received notice of the downstream effective date 
element of his claim in accordance with the holding in 
Dingess.  So he should be provided a supplemental notice 
letter that includes a discussion of this specific downstream 
element.

As grounds for assigning an even higher rating, the veteran 
contends that his disability has worsened to the point that 
he had to take a leave of absence from his job.  (See his 
representative's Written Brief Presentation dated in May 
2007).  The decision to increase his rating from 10 to 30 
percent was based, in part, on the results of an August 2003 
VA compensation examination.  Since, however, that evaluation 
was nearly four years ago and he reports worsening symptoms 
during the several years since, another VA examination is 
needed to assess the current severity of his disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to any further adjudication of 
the claim, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2006) and all other applicable legal 
precedent.  This additional letter, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish an 
effective date for his disability, as 
recently outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Schedule the veteran for a VA 
genitourinary examination to obtain a 
medical opinion concerning the current 
severity of his service-connected 
urethral stricture with chronic renal 
insufficiency.  Have the examiner review 
the claims file, including a complete 
copy of this remand, for the veteran's 
pertinent medical and other history.  
All necessary diagnostic testing and 
evaluation should be performed and all 
clinical findings reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in his or her report.  
Specific information is needed to assess 
the severity of the disability.



In particular, the examiner should 
indicate whether the urethral stricture 
with chronic renal insufficiency results 
in renal dysfunction:

Requiring regular dialysis, or 
precluding more than sedentary 
activity from one of the following:  
persistent edema and albuminuria; or 
BUN more than 80 mg%; or creatinine 
more than 8 mg%; or markedly 
decreased function of kidney or other 
organ systems, especially 
cardiovascular; or,

Persistent edema and albuminuria with 
BUN 40 to 80 mg%; or creatinine 4 to 
8 mg%; or generalized poor health 
characterized by lethargy, weakness, 
anorexia weight loss or limitation of 
exertion; or,

Constant albuminuria with some edema; 
or definite decrease in kidney 
function; or hypertension with 
diastolic pressure predominantly 120 
or more; or,

Albumin constant or recurring with 
hyaline and granular casts or red 
blood cells; or, transient or slight 
edema or hypertension with diastolic 
pressure predominantly 100 or more, 
systolic pressure predominantly 160 
or more, or a history of diastolic 
pressure predominantly 100 or more 
requiring continuous medication for 
control.



In the alternative, the examiner should 
indicate whether the urethral stricture 
with chronic renal insufficiency results 
in continual urine leakage, or post 
surgical urinary diversion, or urinary 
incontinence, or stress incontinence: 

Requiring the use of an appliance or 
the wearing of absorbent materials 
which must be changed more than 4 
times per day; or, 

Requiring the wearing of absorbent 
materials which must be changed 2 to 
4 times per day.

Additionally, the examiner should 
indicate whether the urethral stricture 
with chronic renal insufficiency results 
in urinary frequency characterized by:

Daytime voiding interval less than 
one hour, or awakening to void five 
or more times per night.

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



